UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 April 27, 2012 Date of Report (Date of earliest event reported) BOSTON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54586 27-0801073 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification No.) 33 South Commercial Street, Manchester, NH 03101 (Address of principal executive offices)(Zip Code) (978)886-0421 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 FR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. Boston Therapeutics, Inc. (the "Company") will make certain PowerPoint slides available on the Company's website at www.bostonti.com. The Company will also provide hard copies of the presentation to interested parties upon request.Pursuant to Regulation FD, the Company hereby furnishes the presentation materials as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No.Description 99.1PowerPoint Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOSTON THERAPEUTICS, INC. Date: April 27, 2012 By: /s/David Platt, Ph.D David Platt Chief Executive Officer ExhibitIndex Exhibit No. Description PowerPoint Presentation
